PER CURIAM
Josh Webber ("Appellant") appeals from the trial court's judgment following a jury trial convicting him of two counts of the class B felony of burglary in the first degree, in violation of Section 569.160 (RSMo 2000 ), one count of the class B felony of assault in the first degree, in violation of Section 565.050, three counts of the class C felony of assault in the second degree, in violation of 565.050, and six counts of the unclassified felony of armed criminal action, in violation of 571.015. Appellant was sentenced to five years for each burglary count, five years for first degree assault, one day for each count of second-degree assault, and three years for each armed criminal action count, all to run concurrently, except for one of the burglary counts and its associated count of armed criminal action, which were to run consecutively to each other and to the other counts, for a total of thirteen years' imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).